DETAILED ACTION
Response to Amendment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
**Any reference not considered did not include a publication date.
Claim Objections
Claims 1, 7, 9, 11, 18 and 20 are objected to because of the following informalities:
On line 13 of claim 1, “the optical sensor assembly” should read “the at least one optical sensor assembly” to provide proper antecedent basis.
On lines 1-2 of claim 7, “a first portion of the pump assembly” should read “the first portion of the fluid delivery system” to provide proper antecedent basis.
On lines 2-3 of claim 7, “a second portion of the pump assembly” should read “the second portion of the fluid delivery system” to provide proper antecedent basis.
On line 1 of claim 9, “1” should read “6” to provide proper antecedent basis for the terms “disposable housing assembly” and “reusable housing assembly”.
On line 13 of claim 11, “the optical sensor assembly” should read “the at least one optical sensor assembly” to provide proper antecedent basis.
On lines 1-2 of claim 18, “a first portion of the pump assembly” should read “the first portion of the fluid delivery system” to provide proper antecedent basis.
On lines 2-3 of claim 18, “a second portion of the pump assembly” should read “the second portion of the fluid delivery system” to provide proper antecedent basis.
On line 1 of claim 20, “11” should read “17” to provide proper antecedent basis for the terms “disposable housing assembly” and “reusable housing assembly”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-3, 6-14, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed on 6/15/2022 are considered persuasive in distinguishing the claimed limitations over the cited art of Georgi ‘456 and Anderson ‘133.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783